06/22/2020

ORIGINAL                                                                                     Case Number: DA 20-0231




                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0231
                                                                                  FILED
                                                                                  JUN 22 2020
IN RE THE MARRIAGE OF:
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme
                                                                                             Cour-
                                                                               State of Montana
MEGHAN FENOGLIO,

             Petitioner and Appellee,
                                                                         GRANT OF EXTENSION
      and

WILLIAM FENOGLIO,

             Respondent and Appellant.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
until July 25, 2020, to prepare, file, and serve the Appellant's brief.

DATED this June 22. 2020                                                                       •




                                                                       owen Greenwood
                                                                      Clerk of the Supreme Court




c:     William Fenoglio, Jami L. Rebsom



            PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705